Order entered October 12, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00909-CV

  K&K ENTERPRISES, LLC, GARY KELLEY, CHERYL KELLEY AND
                HENRY KELLEY, Appellants

                                        V.

                 PRESTON PARKER CROSSING, LTD., Appellee

                  On Appeal from the County Court at Law No. 3
                              Collin County, Texas
                      Trial Court Cause No. 003-01239-2021

                                     ORDER

      Before the Court is Collin County Clerk Stacey Kemp’s October 10, 2022

request for an extension of time to file the clerk’s record. Ms. Kemp explains the

extension is necessary because appellants have failed to pay the fee for preparation

of the record.

      We GRANT the motion to the extent that we SUSPEND the deadline for

filing the clerk’s record and ORDER appellants to file, no later than October 24,
2022, written verification they have paid the fee. A new deadline for the filing of

the record will be set upon appellants’ compliance.

      We caution appellants that failure to comply may result in the appeal being

dismissed without further notice. See TEX. R. APP. P. 37.3(b), 42.3(b),(c).



                                             /s/      BONNIE LEE GOLDSTEIN
                                                      JUSTICE